Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 1 of 25




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 NELSON FERNANDEZ,

        Plaintiff,

 vs.

 DIZZY ROCK FURNITURE LLC,
 a Florida limited liability company,

       Defendant.
 ______________________________________/

                                            COMPLAINT

        Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant DIZZY

 ROCK FURNITURE, LLC, a Florida limited liability company, and alleges as follows:

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

 Part 36. This also is an action for declaratory and injunctive relief, damages, attorney’s fees, costs,

 and expenses for lawful discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C.

 §794, et seq. (“Rehab Act”).

        2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

 U.S.C. §1331, and the provisions of the ADA and the Rehab Act. Plaintiff seeks declaratory and

 injunctive relief pursuant to 28 U.S.C. §§2201 and 2202.

        3.      Venue is proper in this Court as all actions complained of herein and injuries and

 damages suffered occurred in the Southern District of Florida.

        4.      Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is

 sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

                                                   1
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 2 of 25




 §12101 (“ADAAA”). Plaintiff is also expressly authorized to bring this case as an otherwise

 qualified individual with a disability under the Rehab Act, 29 U.S.C. §§794(a)(2) and

 794(b)(3)(A), and under Section 505-f the Rehab Act which enforces Section 504 of the Rehab

 Act, 29 U.S.C. §§794 and 794a, incorporating the rights and remedies set forth in Title VI of the

 Civil Rights Act of 1964, 42 U.S.C. §2000d, et seq.

        5.      Plaintiff is and at all relevant times has been a visually impaired and physically

 disabled person who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”).

 Because of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body

 as a whole and has limited use of his left hand. Further, because of his disease, Plaintiff has

 developed optic neuritis and is visually disabled, with complete blindness in one eye and limited

 vision in the other eye. Plaintiff thus is substantially limited in performing one or more major life

 activities, including, but not limited to, sight, accurately visualizing his world, and adequately

 traversing obstacles. As such, he is a member of a protected class under the ADA, 42 U.S.C.

 §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§36.101, et seq., and

 in 42 U.S.C. §3602(h). Plaintiff is also an otherwise qualified individual with a disability who has

 been denied the benefits of a program or activity receiving federal financial assistance and is thus

 covered by the Rehab Act, 29 U.S.C. §794(a) and (b).

        6.      Because he is visually disabled, Plaintiff cannot use his computer without the

 assistance of appropriate and available auxiliary aids, screen reader software and other technology

 and assistance. Screen reader software translates the visual internet into an auditory equivalent. At

 a rapid pace, the software reads the content of a webpage to the user. “The screen reading software

 uses auditory cues to allow a visually impaired user to effectively use websites. For example, when

 using the visual internet, a seeing user learns that a link may be ‘clicked,’ which will bring him to



                                                  2
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 3 of 25




 another webpage, through visual cues, such as a change in the color of the text (often text is turned

 from black to blue). When the sighted user's cursor hovers over the link, it changes from an arrow

 symbol to a hand. The screen reading software uses auditory—rather than visual—cues to relay

 this same information. When a sight impaired individual reaches a link that may be ‘clicked on,’

 the software reads the link to the user, and after reading the text of the link says the word

 ‘clickable.’…Through a series of auditory cues read aloud by the screen reader, the visually

 impaired user can navigate a website by listening and responding with his keyboard.” Andrews v.

 Blick Art Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6-7 (E.D.N.Y. Dec. 21, 2017).

        7.      Defendant is a Florida limited liability company authorized to do business and

 doing business in the State of Florida. Defendant owns, operates, and controls a retail furniture

 store and showroom at 3860 North Federal Highway Delray Beach, Florida, which Plaintiff had

 patronized and intended to patronize in the near future. Defendant also owns, leases, leases to, or

 operates a business in Florida that is the recipient of federal financial assistance for the company

 as a whole within the meaning of Rehab Act, 29 U.S.C. §794(b)(3)(A)(i) . See Exhibit “A”

 attached hereto.

        8.      Plaintiff’s visual disability limits him in the performance of major life activities,

 including sight, and he requires assistive technologies, auxiliary aids, and services for effective

 communication, including communication in connection with his use of a computer.

        9.      Plaintiff frequently accesses the internet.       Because he is significantly and

 permanently visually disabled, to effectively communicate and comprehend information available

 on the internet and thereby access and comprehend websites, Plaintiff uses commercially available

 screen reader software to interface with the various websites.




                                                  3
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 4 of 25




        10.     At all times material hereto, Defendant was and still is an organization that owns,

 operates, and controls a retail furniture store and showroom under the name “Dizzy Rock

 Furniture.” - The Dizzy Rock Furniture store and showroom is open to the public. As the owner,

 operator, and controller of this retail store and showroom, Defendant is defined as a place of

 “public accommodation” within meaning of Title III because Defendant is a private entity which

 owns and/or operates “[A] bakery, grocery store, clothing store, hardware store, shopping center,

 or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

        11.     Because Defendant is a store open to the public, its physical store and showroom is

 a place of public accommodation subject to the requirements of Title III of the ADA and its

 implementing regulations, 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

        12.     Defendant also controls, maintains, and/or operates an adjunct website,

 https://www.dizzyrockfurniture.rocks (hereinafter the “Website”). One of the functions of the

 Website is to provide the public information on the location of Defendant’s showroom that sells

 its merchandise throughout the United States and within the State of Florida. Defendant also sells

 to the public its merchandise through the Website, which acts as a critical point of sale for

 Defendant’s merchandise that is also available in Defendant’s physical store and showroom.

        13.     The Website also services Defendant’s physical store and showroom by providing

 information on available merchandise and customization services, tips and advice, editorials, sales

 campaigns, events, and other information that Defendant is interested in communicating to its

 customers.

        14.     Because the Website allows the public the ability to secure information about the

 location of Defendant’s physical store and showroom, purchase merchandise also available for

 purchase at and from the physical store, book appointments at the physical store and showroom



                                                 4
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 5 of 25




 to design customized furniture, purchase gift cards to use both online and in the physical stores,

 and sign up for an electronic emailer to receive exclusive online offers, benefits, invitations, and

 discounts for use online and in the physical store and showroom, the Website is an extension of,

 and gateway to, the same goods, services, privileges, and advantages as are available in

 Defendant’s physical store and showroom, which is a place of public accommodation under the

 ADA. As an extension of and necessary service, privilege, and advantage provided by a place of

 public accommodation as defined under the ADA, the Website is an extension of the services,

 privileges, and advantages made available to the general public by Defendant at and through its

 brick-and-mortar location and business. Furthermore, the Website is a necessary service and

 privilege of Defendant’s physical store and showroom in that, as a point of sale and point of

 scheduling appointments for Defendant’s store and showroom, it enables users of the Website to

 make purchases of Defendant’s merchandise and also make online appointments for Defendant’s

 customized services that are also available in the physical store and showroom.

        15.     Because the public can view and purchase Defendant’s goods and merchandise and

 gift cards through the Website that is also offered for sale in Defendant’s physical store and

 showroom, thus having the Website act as a point of sale for Defendant’s merchandise sold in the

 physical store and showroom, schedule online appointments at the physical store and showroom

 to obtain customized furniture design services, and sign up for an electronic emailer to receive

 exclusive online offers, benefits, invitations, and discounts for use online and in the physical store

 and showroom, the Website is an extension of, and gateway to the physical store and showroom,

 which is a place of public accommodation pursuant to the ADA, 42 U.S.C. §12181(7)(E). As

 such, the Website is a necessary service, privilege, and advantage of Defendant’s brick and mortar

 store and showroom that must comply with all requirements of the ADA, must not discriminate



                                                   5
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 6 of 25




 against individuals with visual disabilities, and must not deny those individuals the same full and

 equal access to and enjoyment of the goods, services, privileges, and advantages afforded to the

 non-visually disabled general public both online and in the physical store and showroom.

        16.     At all times material hereto, Defendant was and still is an organization owning,

 operating, and controlling the Website. Since the Website is open to the public through the internet

 and is a point of sale for merchandise and gift cards sold at, in, and through Defendant’s physical

 store and showroom, as well as a point of scheduling appointments for Defendant’s furniture

 design services available in the physical store and showroom, the Website is a necessary service,

 privilege, and advantage, of Defendant’s brick and mortar store and showroom that must comply

 with all requirements of the ADA, must not discriminate against individuals with visual or physical

 disabilities, and must not deny those individuals the full and equal access to and enjoyment of the

 goods, services, privileges, and advantages afforded the non-visually disabled public both online

 and in the physical store and showroom.

        17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

 patronize in the near future once the Website’s access barriers are removed or remedied,

 Defendant’s physical store and showroom in Delray Beach, Florida, and to search for the brick

 and mortar store and showroom, check store hours and merchandise pricing, purchase merchandise

 and gift cards, make appointments at the physical store and showroom for customized furniture

 design services, and sign up for an electronic emailer to receive exclusive offers, benefits,

 invitations, and discounts for use at the Website or in Defendant’s physical store and showroom.

        18.     The opportunity to shop and pre-shop Defendant’s merchandise, purchase gift

 cards, and sign up for an electronic emailer to receive exclusive online offers, benefits, invitations,

 and discounts for use both online and in the physical store and showroom from his home are



                                                   6
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 7 of 25




 important and necessary accommodations for Plaintiff because traveling outside of his home as a

 physically and visually disabled individual is often difficult, hazardous, frightening, frustrating

 and confusing experience. Defendant has not provided its business information in any other digital

 format that is accessible for use by blind and visually impaired individuals using screen reader

 software.

        19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

 his store visits, and to compare merchandise, prices, sales, discounts, and promotions. Plaintiff

 may look at several dozens of sites to compare product features, discounts, promotions, and prices.

        20.     During the month April 2021, Plaintiff attempted on a number of occasions to

 utilize the Website to browse through the merchandise, gift cards, services, and online offers to

 plan his store visits, to educate himself as to the merchandise, services, sales, discounts, and

 promotions being offered, and to learn about the brick and mortar store and showroom, check store

 and showroom hours, and check merchandise pricing with the intention of making a purchase

 through the Website or at Defendant’s store and showroom.

        21.     Plaintiff utilizes available screen reader software that allows individuals who are

 blind and visually disabled to communicate with websites. However, Defendant’s Website

 contains access barriers that prevent its free and full use by blind and visually disabled individuals

 using keyboards and available screen reader software. These barriers are pervasive and include,

 but are not limited to:

                a. Return to homepage button is not properly labeled;

                b. Product links are labeled as “link” with no other description; and

                c. Product information such as price and details are not labeled to integrate with
                   the screen reader.




                                                   7
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 8 of 25




        22.     The Website also lacks prompting information and accommodations necessary to

 allow visually disabled individuals who use screen reader software to locate and accurately fill out

 online forms to purchase Defendant’s merchandise from the Website.

        23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

 Website that would direct him to a webpage with contact information for disabled individuals who

 have questions or concerns about, or who are having difficulties communicating with, the Website.

 However, Plaintiff was unable to do so because no such link or notice, statement, or policy existed

 on the Website.

        24.     The fact that Plaintiff could not communicate with or within the Website and thus

 the physical store and showroom left him feeling excluded, as he is unable to participate in the

 same shopping experience, with the same access to the merchandise, sales, discounts, services,

 and promotions, as provided on the Website and in the physical store and showroom to the non-

 visually disabled public.

        25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

 are removed or remedied, to patronize Defendant’s physical store and showroom and to use the

 Website as a necessary extension, service, privilege, and advantage of the physical store and

 showroom, but he is presently unable to fully do so, as he is unable to effectively communicate

 with Defendant’s physical store and showroom due to his severe visual disability and the Website’s

 access barriers. Thus, Plaintiff, and others who are blind and visually disabled, will suffer

 continuous and ongoing harm from Defendant’s intentional acts, omissions, policies, and practices

 as set forth herein unless properly enjoined by this Court.

        26.     Because the Website clearly provides support for and is directly connected with

 Defendant’s retail store and showroom for its goods, operation, and use, and thus is a necessary



                                                  8
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 9 of 25




 extension, service, privilege, advantage, and accommodation of Defendant’s brick and mortar store

 and showroom for the purchase of Defendant’s merchandise and the securing of Defendant’s

 customization services, the Website must comply with all requirements of the ADA, must not

 discriminate against individuals with disabilities, and must not deny those individuals the same

 full and equal access to and enjoyment of the goods, services, privileges, and advantages as are

 afforded the non-visually disabled public both online and in the physical store and showroom,

 which is a place of public accommodation subject to the requirements of the ADA. In addition,

 because Defendant is a recipient of federal funds to the company as a whole, Defendant is also

 subject to the requirements of the Rehab Act and must not discriminate against qualified or

 otherwise qualified individuals with disabilities in any and all of its “programs and activities”,

 including the Website.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

 to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendant has not instituted a Web Accessibility

 Committee to ensure full and equal use of Website by individuals with disabilities.

         29.     On information and belief, Defendant has not designated an employee as a Web

 Accessibility Coordinator to ensure full and equal use of the Website by individuals with

 disabilities.

         30.     On information and belief, Defendant has not instituted a Web Accessibility User

 Accessibility Testing Group to ensure full and equal use of the Website by individuals with

 disabilities.

         31.     On information and belief, Defendant has not instituted a User Accessibility

 Testing Group to ensure full and equal use of the Website by individuals with disabilities.



                                                  9
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 10 of 25




         32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

         33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

         34.     Defendant has not created and instituted a Specialized Customer Assistance line or

  service or email contact mode for customer assistance for the blind and visually disabled.

         35.     Defendant has not created and instituted on the Website a page for individuals with

  disabilities, nor displayed a link and information hotline, nor created an information portal

  explaining when and how Defendant will have the Website, applications, and digital assets

  accessible to the visually disabled or blind community.

         36.     The Website does not meet the Web Content Accessibility Guidelines (“WCAG”)

  2.0 Level AA or higher versions of web accessibility.

         37.     Defendant has not disclosed to the public any intended audits, changes, or lawsuits

  to correct the inaccessibility of the Website to blind and visually disabled individuals who want

  the safety and privacy of purchasing Defendant’s merchandise offered on the Website online from

  their homes.

         38.     Thus, Defendant has not provided full and equal access to an enjoyment of the

  goods, services, facilities, privileges, advantages, accommodations, programs, and activities

  provided by and through the Website in contravention of the ADA and the Rehab Act.

         39.     Public accommodations under the ADA must ensure that their places of public

  accommodation provide effective communication for all members of the general public, including

  individuals with visual disabilities such as Plaintiff. Likewise, under the Rehab Act, public

  accommodations and companies that receive federal financial assistance as a whole must not




                                                 10
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 11 of 25




  discriminate against disabled persons and are required to make the facilities, programs, or activities

  they operate, including their websites, fully and readily accessible to persons with disabilities.

         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Websites, such as the Website at issue in the instant

  action. In addition, Congress enacted the Rehab Act to enforce the policy of the United States that

  all programs, projects and activities receiving federal assistance " ... be carried out in a manner

  consistent with the principles of ... inclusion, integration and full participation of the individuals

  [with disabilities]." 29 U.S.C. §701(c)(3).

         41.     Defendant is, and at all relevant times has been, aware of the barriers to effective

  communication within the Website which prevent individuals with disabilities who are visually

  disabled from the means to comprehend information presented therein.

         42.     Defendant is, and at all relevant times has been, aware of the need to provide full

  access to all visitors to the Website.

         43.      The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with visual disabilities such as Plaintiff.

         44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.




                                                    11
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 12 of 25




         46.     Enforcement of Plaintiff’s rights under the ADA and the Rehab Act is right and just

  pursuant to 28 U.S.C. §§2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                             COUNT I – VIOLATION OF THE ADA

         48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates physical stores and the connected Website as defined

  within §12181(7)(E) and is subject to the ADA.

         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate and learn about Defendant’s store

  and showroom, purchase merchandise that is also available for purchase in the physical store and

  showroom, purchase gift cards for use both online and in the physical store and showroom, book

  appointments to receive custom furniture design services available at the physical store and

  showroom, and sign up for an electronic emailer to receive exclusive online offers, benefits,

  invitations, and discounts for use both online and in the physical store and showroom. The Website

  thus is an extension of, gateway to, and necessary service, privilege, and advantage of Defendant’s

  physical store and showroom, which Plaintiff intended to patronize. Further, the Website also

  serves to augment Defendant’s physical store and showroom by providing the public information

  on the location of the store and showroom and by educating the public as to Defendant’s available

  products and services sold through the Website and in its physical store and showroom. The

  Website thus is necessary for Plaintiff to fully and equally enjoy and have access to all of the




                                                   12
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 13 of 25




  goods, services, privileges, and advantages being offered by Defendant both online and in its

  physical store and showroom.

         51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         54.     Defendant’s Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

         55.     Because of the inaccessibility of the Website, individuals with visual disabilities

  are denied full and equal access to and enjoyment of the goods, information, and services that



                                                   13
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 14 of 25




  Defendant has made available to the public on the Website and in its physical store and showroom

  in violation of 42 U.S.C. §12101, et seq., and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert in April 2021, and the

  expert determination was that the same access barriers that Plaintiff had initially encountered, as

  well as numerous additional access barriers, existed. Defendant thus has made insufficient material

  changes or improvements to the Website to enable its full use and enjoyment by, and accessibility

  for, blind and visually disabled persons such as Plaintiff. Defendant also has not disclosed to the

  public any intended audits, changes, or lawsuits to correct the inaccessibility of the Website to

  visually disabled individuals, nor has it posted on the Website a conspicuous and effective

  “accessibility” notice, statement, or policy to provide blind and visually disabled person such as

  Plaintiff with a viable alternative means to access and navigate the Website. Defendant thus has

  failed to make reasonable modifications in its policies, practices, or procedures when such

  modifications are necessary to afford goods, services, facilities, privileges, advantages, or

  accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of a

  functional, viable and effective “accessibility” notice, policy, or statement and the numerous

  access barriers as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached

  hereto as Composite Exhibit “B” and the contents of which are incorporated herein by reference,

  continue to render the Website not fully accessible to users who are blind and visually disabled,

  including Plaintiff.

         57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.




                                                  14
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 15 of 25




          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but are not limited to, adding alt-text to graphics and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to Defendant.

          60.     Defendant has violated the ADA – and continues to violate the ADA – by denying

  access to the Website, and hence its connected physical store and showroom, by individuals such

  as Plaintiff with visual disabilities who require the assistance of interface with screen reader

  software to comprehend and access internet websites. These violations within the Website are

  ongoing.

          61.     The ADA        requires that public accommodations and places of public

  accommodation ensure that communication is effective.

          62.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

          63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with



                                                   15
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 16 of 25




  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Website that is an extension and necessary service, privilege, and advantage of, and

  critical and necessary point of sale for, Defendant’s brick and mortar store and showroom, Plaintiff

  has suffered an injury in fact by being denied communication with and full access to and enjoyment

  of the goods, services, privileges, and advantages of Defendant’s physical store and showroom.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief, including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to the

  Defendant’s policy to ensure persons with visual disabilities have full and equal enjoyment of the



                                                   16
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 17 of 25




  goods, services, facilities, privileges, advantages, and accommodations offered in Defendant’s

  physical store and showroom through the Website.

         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by blind and visually disabled users, and during that time period prior to the

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Website until such time that the requisite

  modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Website for purposes of

  viewing and locating Defendant’s physical store and showroom, and becoming informed of and

  purchasing Defendant’s merchandise online, and during that time period prior to the Website’s

  being designed to permit individuals with visual disabilities to effectively communicate, to provide

  an alternative method for individuals with visual disabilities to effectively communicate for such

  goods and services made available to the general public through the Website and the physical store

  and showroom.

         69.     Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;




                                                  17
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 18 of 25




       B. An Order requiring Defendant, by a date certain, to update the Website, and continue

          to monitor and update the Website on an ongoing basis, to remove barriers in order that

          individuals with visual disabilities can access, and continue to access, the Website and

          effectively communicate with the Website to the full extent required by Title III of the

          ADA;

       C. An Order requiring Defendant, by a date certain, to clearly display the universal

          disabled logo within the Website, wherein the logo 1 would lead to a page which would

          state Defendant’s accessibility information, facts, policies, and accommodations. Such

          a clear display of the disabled logo is to ensure that individuals who are disabled are

          aware of the availability of the accessible features of the Website;

       D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

          accessibility by implementing a website accessibility coordinator, a website application

          accessibility policy, and providing for website accessibility feedback to ensure

          compliance thereto;

       E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

          procedures toward persons with disabilities, for such reasonable time to allow

          Defendant to undertake and complete corrective procedures to its Website;

       F. An Order directing Defendant, by a date certain, to establish a policy of web

          accessibility and accessibility features for the Website to ensure effective

          communication for individuals who are visually disabled;




  1
                   or similar.
                                               18
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 19 of 25




            G. An Order requiring, by a date certain, that any third-party vendors who participate on

                  Defendant’s Website to be fully accessible to the visually disabled;

            H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

                  provide mandatory web accessibility training to all employees who write or develop

                  programs or code for, or who publish final content to, the Website on how to conform

                  all web content and services with ADA accessibility requirements and applicable

                  accessibility guidelines;

            I. An Order directing Defendant, by a date certain and at least once every three months

                  thereafter, to conduct automated accessibility tests of the Website to identify any

                  instances where the Website is no longer in conformance with the accessibility

                  requirements of the ADA and any applicable accessibility guidelines, and further

                  directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

                  counsel for review;

            J. An Order directing Defendant, by a date certain, to make publicly available and directly

                  link from the Website homepage, a statement of Defendant’s Accessibility Policy to

                  ensure the persons with disabilities have full and equal enjoyment of the Website and

                  shall accompany the public policy statement with an accessible means of submitting

                  accessibility questions and problems;

            K. An award to Plaintiff of his reasonable attorney’s fees, costs, and expenses; and

            L. Such other and further relief as the Court deems just and equitable.

                     COUNT II – VIOLATION OF THE REHABILITATION ACT

            70.      Plaintiff re-alleges paragraphs 1 through 47 and 56 through 59 as if set forth fully

  herein.



                                                      19
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 20 of 25




          71.     As more specifically set forth above, Defendant has violated the Rehab Act by

  failing to interface its website with software utilized by visually impaired individuals. Thus,

  Defendant has violated the following provisions either directly or through contractual, licensing,

  or other arrangements with respect to Plaintiff and other similarly situated individuals solely by

  reason of their disability:


          a)      By excluding Plaintiff from participation in and denying him the benefits of or

  subjecting him to discrimination under any program or activity receiving federal financial

  assistance, Defendant has violated the Rehab Act;

          b)      Congress enacted the Rehab Act to enforce the policy of the United States that all

  programs, projects and activities receiving federal assistance " ... be carried out in a manner

  consistent with the principles of ... inclusion, integration and full participation of the individuals

  [with disabilities]." 29 U.S.C. Section 701 (c)(3);

          c)      Defendant is a recipient of federal financial assistance as a whole bringing it under

  the Rehab Act which prohibits discrimination against qualified or otherwise qualified individuals

  in the recipient's "programs or activities", including the Website;

          d)      Section 504 of the Rehab Act prohibits recipients of federal funding from

  discriminating against disabled persons and requires that facilities, programs, or activities operated

  by a federally funded entity be readily accessible to persons with disabilities;

          e)      The Rehab Act defines "program or activity" as all of the operations of the entire

  corporation, partnership, or other private organization, or sole proprietorship as a whole which

  receives and distributes federal financial assistance. Defendant's website and its content is a

  "program or activity" within the meaning of the Rehab Act, 29 U.S.C. §794(b)(3)(A)(i);




                                                   20
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 21 of 25




         f)      Plaintiff was denied access to Defendant's website solely by reason of his disability.

  This denial of access to Defendant's "program or activity" subjected Plaintiff to discrimination,

  excluded Plaintiff from participation in the program or activity, and denied Plaintiff the benefits

  of the Website, a service available to those persons who are not blind. As of this filing, the Website

  remains inaccessible to qualified or otherwise qualified persons with disabilities;

         g)      The international website standards organization, WC3, has published widely

  accepted guidelines ("WCAG 2.0 and WCAG 2.1 AA") for making digital content accessible to

  individuals with disabilities. These guidelines have been endorsed the United States Department

  of Justice and by Federal Courts and the United States Access Board; and,

         h)      Defendant has engaged in unlawful practices in violation of Section 504 of the

  Rehab Act, 29 U.S.C. §794 since it launched the Website. These practices include, but are not

  limited to, denying Plaintiff, an individual with a disability who, with or without reasonable

  modifications to the rules, policies, or practices, the removal of communication barriers, or the

  provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt

  of services to participate in programs or activities provided by Defendant.

         72.     Defendant has acted with deliberate indifference to the applicable provisions of the

  Rehab Act as to the unlawful practices described herein because Defendant was and is fully aware

  of the inaccessible features of its Website and has failed to remediate the Website to make it

  equally accessible to persons with visual disabilities. Defendant knew that harm to a federally

  protected right was substantially likely, yet it failed to act on that likelihood when it failed to

  remediate its Website. Defendant knew this, and on information and belief, a person with authority

  with Defendant to order the remediation of the Website made a deliberate choice not to remediate




                                                   21
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 22 of 25




  and to continue to offer the inaccessible Website to its customers and potential customers knowing

  that the Website was, and continues to be, inaccessible to the blind and visually disabled.

            73.   Plaintiff would like to be a customer at Defendant's brick and mortar store and

  showroom but before he goes to the store and showroom, he would like to determine what is

  available for his purchasing, what services and promotions are being offered, and what new items

  are currently available. In that regard, Plaintiff continues to attempt to utilize the Website and/or

  plans to continue to attempt to utilize the Website on a regular basis to make selections for

  purchasing online or in the store and showroom.

            74.   Plaintiff is continuously aware of the violations at Defendant's Website and is aware

  that it would be a futile gesture to attempt to utilize the Website as long as those violations exist

  unless he is willing to suffer additional discrimination.

            75.   Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant's Website. By continuing to operate

  the Website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

  and segregation and deprives Plaintiff the full and equal enjoyment of the benefits of Defendant’s

  programs and activities available to the general public. By encountering the discriminatory

  conditions at Defendant's Website and knowing that it would be a futile gesture to attempt to utilize

  the Website unless he is willing to endure additional discrimination, Plaintiff is deprived of the

  meaningful choice of freely visiting and utilizing the same store and showroom or Website readily

  available to the general public and is deterred and discouraged from doing so. By maintaining a

  Website with access and Rehab Act violations, Defendant deprives Plaintiff the equal access to

  and same participation in and benefits of its programs and activities as the non-visually disabled

  public.



                                                   22
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 23 of 25




            76.    Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of Defendant's discrimination until the Defendant is compelled to comply with the requirements

  of the Rehab Act.

            77.    Plaintiff has a realistic, credible, existing, and continuing threat of discrimination

  from Defendant's non-compliance with the Rehab Act with respect to this Website as described

  above. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

  discrimination in violation of the Rehab Act by Defendant. Plaintiff desires to access the Website

  to avail himself of the benefits therein and/or to assure himself that this Website is in compliance

  with the Rehab Act so that he and others similarly situated will have full and equal access to and

  enjoyment of the Website without fear of discrimination.

            78.    The Plaintiff and all others similarly situated will continue to suffer such

  discrimination, injury, and damage without the immediate relief provided by the RA as requested

  herein.

            79.    Plaintiff is without adequate remedy at law and is suffering irreparable harm based

  on the facts alleged hereinabove.

            80.    Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

  fees, costs, and litigation expenses from the Defendant pursuant to the Rehab Act, 29 U.S.C. §

  794a.

            WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

            A.     A declaration that determines that Defendant's Website at the commencement of

  the subject lawsuit is in violation of the Rehabilitation Act;




                                                      23
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 24 of 25




          B.      A declaration that Defendant's Website continues to be in violation of the

  Rehabilitation Act;

          C.      A declaration that Defendant has violated the Rehabilitation Act by failing to

  monitor and maintain its Website to ensure that it is readily accessible to and usable by persons

  with visual disabilities;

          D.      Issuance of an Order directing Defendant to alter its Website to make it accessible

  to, and useable by, individuals with visual disabilities to the full extent required by the

  Rehabilitation Act;

          E.      Issuance of an Order directing Defendant to evaluate and neutralize its policies and

  procedures towards persons with disabilities for such reasonable time so as to allow Defendant to

  undertake and complete corrective and remedial procedures;

          F.      Issuance of an Order directing Defendant to continually update and maintain its

  Website to ensure that it remains fully accessible to and usable by visually disabled individuals;

          G.      Award Plaintiff his attorney's fees, costs, and litigation expenses pursuant to 29

  U.S.C. §794a; and

          H.      Award such other relief as the Court deems just and proper, and/or is allowable

  under the Rehabilitation Act.




                                                   24
Case 9:21-cv-81136-RS Document 1 Entered on FLSD Docket 06/29/2021 Page 25 of 25




        DATED: June 28, 2021.

  RODERICK V. HANNAH, ESQ., P.A.            LAW OFFICE OF PELAYO
  Counsel for Plaintiff                     DURAN, P.A.
  4800 N. Hiatus Road                       Co-Counsel for Plaintiff
  Sunrise, FL 33351                         4640 N.W. 7th Street
  T. 954/362-3800                           Miami, FL 33126-2309
  954/362-3779 (Facsimile)                  T. 305/266-9780
  Email: rhannah@rhannahlaw.com             305/269-8311 (Facsimile)
                                            Email: duranandassociates@gmail.com

  By:   s/ Roderick V. Hannah               By:   s/ Pelayo M. Duran
        RODERICK V. HANNAH                        PELAYO M. DURAN
        Fla. Bar No. 435384                       Fla. Bar No. 0146595




                                       25
